Citation Nr: 0006646	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-41 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January to February 
1953, November 1956 to November 1958, and November 1960 to 
November 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May and July 1996 rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 1996, the RO issued a decision denying service 
connection for bilateral hearing loss.  In June 1996, the 
veteran requested to reopen his claim for hearing loss.  The 
RO accepted this June 1996 statement as a petition to reopen 
the previously denied claim.  In July 1996, the RO 
adjudicated the claim of whether new and material evidence 
had been submitted to reopen the claim for service connection 
for hearing loss.  However, the Board must note that the 
statement was received less than one month following the May 
1996 RO determination.  38 U.S.C.A. § 7105 (West 1991), does 
not impose technical pleading requirements.  Tomlin v. Brown, 
5 Vet. App. 355, 357 (1993).  As defined under 38 C.F.R. 
§ 20.201 (1999), a "notice of disagreement" is a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the results.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review.  

In this case, the Board finds that the June 1996 statement of 
the veteran qualifies as a valid notice of disagreement to 
the May 1996 rating determination.  As a result, the veteran 
is not required to submit new and material evidence to reopen 
this claim.  Consequently, the issue before the Board at this 
time is whether service connection may be granted for 
bilateral hearing loss.

The Board has also noted the RO's prior rating determinations 
of October 1962 and April 1968.  However, these rating 
determinations regarded the claim of service connection for 
otitis media and are distinct from the claim before the Board 
at this time.  As a result, the previous rating decisions do 
not provide a basis to determine that the veteran must supply 
new and material evidence to reopen a previously denied claim 
of service connection for bilateral hearing loss.

The Board sees no prejudice in adjudicating this claim on a 
de novo basis at this time.  The RO, in the May 1996 rating 
determination, adjudicated this claim on its merits.  
Accordingly, the RO has had the opportunity to adjudicate 
this claim on the merits.  The September 1996 Statement of 
the Case provided the veteran with the pertinent regulations 
regarding the principles relating to service connection, 
38 C.F.R. § 3.303 (1999).  Thus, the Board sees no basis to 
remand this case to the RO for any additional development or 
reevaluation.  The veteran has been given the opportunity to 
review the evidence of record and submit arguments in support 
of his claim.  His arguments and those of his representative 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Accordingly, the Board will proceed with the adjudication of 
the claim of entitlement to service connection on a de novo 
basis.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss of the left ear is not plausible.  

2.  Hearing loss of the right ear increased in pathology as a 
result of service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss of the left ear is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  Hearing loss of the right ear was aggravated by service.  
38 U.S.C.A. §§ 5107, 1131 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As noted above, the veteran served on active duty from 
January to February 1953.  At his enlistment evaluation in 
January 1953, the hearing test revealed a "15/15" for both 
ears.  Accordingly, the hearing test results at service 
enlistment were considered "normal."  Smith v. Derwinski, 
2 Vet. App. 137, 138 and 140 (1994).  The ears at that time 
were also found to be normal.  However, in February 1953, the 
veteran and a service physician noted that he suffered from 
bilateral otitis media.  It was noted that the Weber and 
Rinne tests as performed at a naval hospital confirmed a 
bilateral hearing loss.  In February 1953, the veteran signed 
a statement in which he conceded that otitis media was not 
incurred in, or aggravated by, his period of active military 
service.  The veteran was found to not meet the standards of 
enlistment because of the otitis media condition.  
Accordingly, he was discharged from this period of active 
service in February 1953.  

The veteran also served on active duty from November 1956 to 
November 1958 and November 1960 to November 1961.  Service 
personnel records indicate that the veteran served as a heavy 
vehicle driver.  No reference is made to a specialty in 
artillery or heavy weapons.  

At the time of an October 1958 examination, bilateral hearing 
was 15/15.  

In his November 1960 enlistment, he noted running ears.  
Bilateral hearing was 15/15 on whispered voice testing.  

In January 1961, he noted that he had ear disease since the 
age of 12.  In an undated clinical abstract, the veteran 
again noted intermittent drainage from his right ear since 
12 years of age.  It was noted that the right ear responded 
occasionally to medical treatment prior to entry into active 
service.  Since the start of his active service, the ear had 
continued to drain intermittently, averaging approximately 
six episodes of drainage per year.  

The veteran was evaluated in March 1961 and hospitalized for 
approximately six weeks.  It was noted that the veteran had a 
mild hearing loss in the right ear for a number of years.  
The right ear responded well to medical treatment.  In April 
1961, it was reported that the right ear was dry.  

The veteran had two further episodes of drainage.  At this 
time, the veteran stated that he did not believe that the 
drainage was "any worse since his coming on active duty, and 
also he does not believe that there was any appreciable 
change in his hearing."  

Service medical records in mid-October 1961 indicate that the 
veteran had a preexisting chronic right otitis media with 
mastoiditis.  It was noted that there was an apparent total 
hearing loss of the right ear.  As part of the disposition, 
the examiner stated that the veteran admitted to a 
preexisting condition although his hearing apparently had 
become worse.  His marked perceptive deafness of the right 
ear was probably on the basis of a labyrinthitis.  The 
veteran stated that he believed that his right hearing loss 
had worsened over the preceding 6-8 months.  He was to be 
referred for a complete audiogram.  

On a service audiological evaluation held in October 1961, 
unmasked air conduction studies, in decibels, presumed to be 
for the veteran's hearing (presumed to be in American 
Standards Association units) were as follows:  




HERTZ


500
1000
2000
4000
RIGHT
85
85
80 to 85
80 to 85
LEFT
15
15 to 20
15 to 20
15 to 25

If those figures are converted to the current standards of 
the International Standards Organization that are utilized 
today, including for purposes of 38 C.F.R. § 3.385, the 
decibels would be higher.  

In an October 1961 service evaluation, some retraction of the 
left tympanic membrane was noted.  Speech recognition 
threshold in the left ear was found to be 15 decibels and 
46 decibels in the right.  The veteran was diagnosed with 
otitis media and deafness in the right ear.  All conditions 
were found to have existed prior to service.  The physician 
recommended that the veteran be separated for chronic right 
otitis media that existed prior to his entry to military 
service.  It was specifically noted that this condition had 
not been aggravated by military service.  

The separation evaluation in October 1961 cited the 
disabilities and reported that they existed prior to service.  
Whispered voice testing revealed 0/15 of the right ear and 
15/15 of the left ear.  An audiogram showed:






HERTZ


500
1000
2000
3000
4000
RIGHT
85
85
80
85
85
LEFT
15
15 
15
10
15 

The veteran filed his initial claim for VA compensation in 
August 1962.  At that time, he noted only otitis media.  This 
claim was denied by the RO in October 1962 and is not before 
the Board at this time.  The veteran petitioned to reopen 
this claim in February 1968.  This claim was again denied.  

Additional outpatient treatment records were obtained by the 
RO.  These medical records indicate sporadic treatment of the 
veteran's otitis media condition.  They include medical 
records from VA Medical Center (VAMC) in Fort Wayne, Indiana, 
and in Hines, Illinois, in February 1968.  Significantly, 
neither medical report indicates a hearing loss caused or 
aggravated by the veteran's periods of active service.  

In October 1994, years after the veteran's discharge from 
active service, he filed an additional claim for VA 
compensation.  The veteran made no reference to bilateral 
hearing loss.  In February 1996, he filed a claim seeking 
service connection for bilateral hearing loss.  At this time, 
the veteran noted that medical records from the Fort Wayne, 
Indiana, and the Memphis, Tennessee, VAMC would support his 
claim.  The undersigned must note that records obtained from 
these medical centers fails to associate a bilateral hearing 
loss with the veteran's periods of active service.  

In September 1996, the veteran again contended that medical 
records from the VAMC in Fort Wayne, Indiana, or Hines, 
Illinois, would support his claim.  Once again, the 
undersigned must note that medical records from these medical 
centers have been retrieved.  While they note treatment for 
the otitis media condition, they fail to associate this 
condition with the veteran's active service.  Nevertheless, 
in October 1996, the RO contacted the VAMCs cited by the 
veteran in an attempt to obtain additional medical records 
that would support his claim.  The efforts of the RO to 
obtain additional medical records that would support this 
claim are documented within reports of contact between the RO 
and the VAMC dated November 1996 through November 1998.  No 
additional medical records that would support the veteran's 
claim were obtained.  

A VA audiological evaluation dated in April 1996 indicates 
that the veteran had a mild to moderately severe mixed loss 
of the right ear through 4000 Hertz and a severe loss at 8000 
Hertz.  He also had normal hearing of the left ear through 
2000 Hertz and mild to moderate sensorineural hearing loss 
from 3000 to 4000 Hertz.  

At a hearing held before the undersigned in February 2000, 
the veteran testified that he began having problems with his 
ears in 1956.  At this time, the veteran conceded that prior 
to his enlistment into the military he had some problems with 
his ears.  The veteran indicated that this disability was not 
"real bad" and contended that this condition became worse 
during his periods of active service.  He noted difficulties 
with ear draining and bleeding.  The veteran reported that he 
was first treated at the VAMC in Fort Wayne, Indiana, 
following his discharge from active service.  It was 
contended that exposure to artillery and heavy weapons caused 
his hearing loss to become worse.  It was indicated that the 
veteran's hearing loss was primarily on the right.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  If the disorder is a chronic 
disease of the nervous system, such as sensorineural hearing 
loss, service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1121, 1113; 38 C.F.R. §§ 3.307 
and 3.309 (1999).  However, when a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may never 
less be established by evidence demonstrating that the 
disability was, in fact, incurred or aggravated during the 
veteran's service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(b); Cosman v. Principi, 3 Vet. App. 503 (1992); 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); and 
Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

Entitlement to service connection for impaired hearing is 
subject to the additional requirement of 38 C.F.R. § 3.385 
(1999), which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CMC Test are 
less than 94 percent.  However, as stated by the United 
States Court of Appeals for Veterans Claims (Court) in 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993), if evidence 
should sufficiently demonstrate that a medical relationship 
between the veteran's inservice exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service, and the requirements of 
38 U.S.C.A. § 1110 would be satisfied.

In this case, the threshold question is whether the veteran 
has presented evidence of a well-grounded claim.  The Court 
has defined a well-grounded claim as a claim which is 
plausible, that is meritorious on its own, or is capable of 
substantiation.  If he has not filed such a claim, the appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The United States Court of 
Appeals for the Federal Circuit has affirmed the principle 
that if an appellant fails to submit a well-grounded claim, 
the VA is under no duty to assist in any further development 
of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence).  Third, there 
must be a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Court has further held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran 
appears to have been diagnosed with bilateral hearing loss.  
With regard to the second prong of the Caluza analysis, the 
service medical records dated in February 1953 clearly 
indicate that the veteran had bilateral ear hearing loss that 
was confirmed during his brief first period of service.   

In making a determination in this case, the Board initially 
notes the fact that the veteran's enlistment evaluation into 
his first period of service in January 1953 failed to note 
bilateral hearing loss.  Accordingly, the Board must consider 
the presumption of soundness.  Under 38 U.S.C.A. §§ 1111, 
1137 (West 1991), a veteran who served in military service is 
presumed to be in sound condition except for defects noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service preexisted service will rebut this presumption.

In this case, the Board finds that there is clear and 
unmistakable evidence to rebut the presumption of soundness.  
First, the veteran readily admits that his claim for service 
connection for hearing loss is on the basis of aggravation 
because he had a preservice hearing loss.  (VA Form 21-4138 
dated in June 1996).  In certain circumstances, the Court has 
recognized that a layperson's comments as to disability may 
suffice to rebut the presumption of soundness.  (A veteran's 
statements on clinical treatment may be sufficient to rebut 
the presumption of soundness, since the veteran is competent 
to say that he had difficulty hearing prior to service and 
such a statement does not involve a medical diagnosis or 
opinion as to causation.  Doran v. Brown, 6 Vet. App. 283, 
286 (1994)).  

In addition to the veteran's current statements, his more 
contemporaneous statements in the service medical records 
also reflect acknowledgment that the hearing loss preceded 
service.  Additionally, service medical examiners who treated 
the veteran for otitis media condition as well as hearing 
complaints concluded that the disorders preexisted service.  
Thus, the Board finds that the presumption of soundness has 
been effectively rebutted.  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).

Left Ear

As to the events in service, the Board notes that service 
medical records indicate that the veteran sought treatment 
for ear problems during his last period of service.  
Nevertheless, whispered voice testing on entry and discharge 
was 15/15 on each occasion, thereby indicating no change in 
hearing during service.  Moreover, the post service medical 
records which show a mild to moderate hearing loss at 3000-
4000 Hertz are many years after service and do not contain 
any opinion that links such disability to service in any way.    

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veteran's current left hearing loss with his active 
service.  If there is no medical evidence to link a current 
disability with events in service or with a service-connected 
disability, the claim is not well grounded and must be 
denied.  Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to the lay party to any underlying 
disability for what service connection is at issue.  Savage, 
supra.  The veteran has provided some evidentiary assertions 
concerning the contention that his bilateral hearing loss was 
aggravated by his active service.  However, while he is 
competent to describe events where symptomatic manifestations 
of a disorder that are perceivable to a lay party, such as 
difficulty hearing, the Court has made clear that a lay party 
is not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  Simply 
stated, the veteran is not competent to diagnose himself with 
a bilateral hearing loss disability that meets the regulatory 
criteria of 38 C.F.R. § 3.385 or provide a competent opinion 
that this condition was aggravated by his service.  

The assertion that the veteran's lay evidence of a hearing 
loss in service could support a "continuity of 
symptomatology" between his exposure to noise during his 
active service and his current hearing loss was rejected by 
the Court in Heuer v. Brown, 7 Vet. App. 379, 387 (1995), 
which found evidence of hearing loss which did not meet the 
requirements of § 3.385 for establishing a disability is 
insufficient for the purposes of showing "continuity of 
symptomatology."  While § 3.385 is not for application in 
this case because right ear hearing loss which appears to 
have met the requirements of this section was found during 
service, as explained below, the Board finds Heuer 
instructive on the issue of whether a veteran's lay statement 
can support a "continuity of symptomatology" between his 
exposure to noise during service and his current hearing 
loss.  In any event, as described above, there is no medical 
nexus evidence that has been provided that links current left 
ear hearing loss to service.  Thus, the provisions of 
38 C.F.R. § 3.303(b) are not helpful to well ground this 
aspect of the claim.  Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5103(a), to 
advise him to submit such evidence to complete his 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known existing evidence.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, 
the veteran appears to indicate that additional post-service 
medical evidence exists which would support his claim.  
However, the Board must note that the medical records cited 
by the veteran have either been obtained by the RO and do not 
support his contentions or the RO made sufficient attempts to 
obtain all relevant records to no avail.  The Board finds 
that all duties under 38 U.S.C.A. § 5103 have been met.  
Accordingly, the claim for service connection for a left 
hearing loss is denied.  

Right ear

Unlike the claim for service connection for left ear hearing 
loss, the whispered voice testing of the right ear at the 
time of the veteran's entry into his last period of service 
(15/15) was significantly changed from that of his discharge 
(0/15).  This comparison tends to support the veteran's 
contention that his right ear hearing loss increased in 
pathology during service.  Further, the service audiogram for 
right ear hearing loss produced findings that met 38 C.F.R. 
§ 3.385.  

When the post service medical evidence is reviewed, the 
veteran's right ear hearing loss is still documented.  
Further, the current diagnosis of sensorineural hearing loss 
is supported with an audiogram that continues to meet the 
requirements of 38 C.F.R. § 3.385.  There is no indication in 
the medical records that the increase in pathology of the 
right ear hearing loss shown during the veteran's last period 
of service had ever abated.  In light of the increased 
findings during service and the continued and demonstrated 
severity of right ear hearing loss after service, the Board 
finds that service connection for right ear hearing loss is 
appropriate on the basis of aggravation.  To this extent, 
service connection for right ear hearing loss is granted.  

 

 
ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.  

Entitlement to service connection for hearing loss of the 
right ear is granted.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

